 
 
I 
108th CONGRESS
2d Session
H. R. 4642 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Mr. Ferguson introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the extension of the New Jersey Coastal Heritage Trail into the Township of Woodbridge, New Jersey. 
 
 
1.Extension of New Jersey Coastal Heritage TrailThe second sentence of section 2 of Public Law 100–515 (102 Stat. 2563; 16 U.S.C. 1244 note) is amended by inserting including sites in the Township of Woodbridge, New Jersey, after the words cultural sites. 
 
